DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

Claims 2, 6, 12, 16, 22, and 26 are cancelled. 
Claims 1, 3-5, 7-11, 13-15, 17-21, 23-25, and 27-30 are pending. 
Applicant provided IDS filed 4/27/2022. 



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 



Response to Arguments
35 USC 101
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. The rejection is maintained. 

	Applicant argues on page 12-13 

	Applicant respectfully submits that, as amended, independent claims 1, 11, and 21 recite additional elements that are sufficient to amount to significantly more than the judicial exception. For example, independent claims 1, 11, and 21 have been amended to recite, in part, performing sentiment analysis using a machine learning model with natural language processing on a plurality of communications from the plurality of recipients concerning the bespoke journey. A machine learning model is an additional element and specifically claimed to use natural language processing to perform sentiment analysis on the plurality of communications. Additionally, independent claims 1, 11, and 21 have been amended to recite, in part, adapting subsequent communication concerning the bespoke journey based upon, at least in part, the journey stage and the recipient sentiment concerning the bespoke journey.

	Examiner respectfully disagrees. 

	The machine learning with natural language processing is merely a black box here where data of the plurality of communications is inputted and a sentiment is outputted. In addition, there is no feedback loop seen to show an improvement in machine learning technology. The machine learning and natural language processing (i.e., automatically executing models/algorithms in a computer environment) are invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)). In addition, the adapting limitation still falls in the abstract idea grouping of mental process because this step is just adapting/updating data which is just data manipulation. Data can be updated without the use of a computer and user is easily able to update data in there mind or on pen and paper. 
	
	
	
	







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-11, 13-15, 17-21, 23-25, and 27-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1, 3-5, 7-11, 13-15, 17-21, 23-25, and 27-30 are directed to the statutory category of a method, system, and non-transitory computer readable medium. 

Regarding step 2A-1, Claims 1, 3-5, 7-11, 13-15, 17-21, 23-25, and 27-30 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 11 and 21 recite the limitations of 

initiating a bespoke journey concerning a business process transition event, wherein the bespoke journey includes a plurality of journey stages, wherein the business process transition event includes a business process transition event from a first business process to a second business process; providing information concerning the bespoke journey to a plurality of recipients participating in the business process transition event, wherein the bespoke journey includes a plurality of subevents configured to guide the plurality of recipients through the business process transition event relative to each recipient based upon, at least in part, one or more of: each recipient's role and one or more functionalities associated with the second business process; and monitoring progress of the plurality of recipients with respect to the bespoke journey to associate each of the plurality of recipients with one of the journey stages, wherein monitoring progress of the plurality of recipients with respect to the bespoke journey to associate each of the plurality of recipients with one of the journey stages includes: performing sentiment analysis… on a plurality of communications from the plurality of recipients concerning the bespoke journey, thus defining recipient sentiment concerning the bespoke journey; and associating each of the plurality of recipients with one of the journey stages based upon, at least in part, the recipient sentiment concerning the bespoke journey…adapting…

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving/providing data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example, but for the language of a processor and memory, the claims are merely a user initiating an event, providing information regarding the event to recipients, and monitoring the progress of the recipients with respect to the event, the monitoring including performing sentiment analysis and associating. These steps can be done without the use of a computer and are mere data manipulation steps. 
The claims also deal with business processes and interactions between users regarding a business process transition event which make the claims fall under the abstract idea grouping of  ((business relations) managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of computing device, first/second operating platform; a first/second software platform; a first/second hardware platform; a first/second operating environment; and a first/second operational system, computer program product, processor, and memory. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe details regarding the different stage types and details regarding what the business process includes such as having an operating platform.  

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim recites
Method, however method is not considered an additional element
Claim 1 further recites computing device
Claims 3, 4, 13, 14, 23, and 24 recite first/second operating platform; a first/second software platform; a first/second hardware platform; a first/second operating environment; and a first/second operational system
Claims 11 recites computer program product, non-transitory computer readable medium, processor 
Claim 21 recites processor, memory, and system. 
Claims 1, 11, and 21 recite machine learning model and natural language processing
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer as seen in para 00149.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 00149. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1, 3-5, 7-11, 13-15, 17-21, 23-25, and 27-30 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure. 

McGriffin et al. (US20050187881A1) Discloses an account management system has been developed that enables customer or client-related information to be stored, viewed and manipulated in a manner that reflects the relationship among different customers. 

Singh et al. (US 20200287802) Discloses a system and method for performance analysis of processes in a managed network. Processes may be represented as sets of activities, and an audit database may be configured for logging activities within the managed network.

Yan (20190012629) Discloses a method of employee performance evaluation comprises: processing a plurality of documents which record communications of a person to identify a task assigned to the person; identifying a subset of the plurality of documents, wherein the subset of documents is associated with the task; analyzing the subset of documents to identify a completion status of the task; and determining a value of a performance metric associated with the person, wherein the value of the performance metric reflects the completion status of the task.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683